Citation Nr: 1713668	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-14 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a lumbar disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1960 to November 1962 and subsequent periods of duty in the U.S. Army Reserves from May 1983 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at an April 2015 Board hearing before the undersigned Veterans Law Judge (VLJ) in Denver, Colorado.  A transcript of the hearing is of record.

The Board remanded the Veteran's claim in August 2015 and April 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A lumbar disability is not related to the Veteran's active service and arthritis was not manifest during active service or within one year of separation from active service.


CONCLUSION OF LAW

A lumbar disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided with adequate notice in an April 2010 letter, prior to the September 2010 rating decision on appeal

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs), private medical records and VA treatment records.  The Board notes that Social Security Administration (SSA) records were requested, but an October 2015 response indicated that such records had been destroyed.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with a VA examination in January 2012, accompanied by a VA opinion, and an additional VA opinion was obtained in June 2016.  Upon review, the Board finds the VA examination report and VA opinions to be thorough, complete and sufficient bases upon which to reach a decision on the issue on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted in the Introduction, the Veteran's claim was previously remanded by the Board in August 2015 and April 2016 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  With respect to the August 2015 Board remand, the primary remand directive instructed to request SSA records and if they cannot be located, to inform the Veteran and his representative in writing.  SSA records were requested in October 2015 and, as noted, an October 2015 response indicated that such records had been destroyed.  The Veteran and his representative were notified of this via an October 2015 letter.  The Board notes that while the Veteran's representative stated in an October 2015 statement that the Veteran "actually got ahold of the [SSA]" records and that they would be submitted "in the next 30 to 45 days," such were not subsequently submitted.  In sum, the relevant August 2015 Board remand directive was substantially complied with.  With respect to the April 2016 Board remand, the requested VA opinion was obtained in June 2016 and this opinion adequately addressed the issues requested in the remand directive.  As such, the relevant April 2016 Board remand directive was substantially complied with. 

With respect to the previously mentioned Board hearing, the VLJ clarified the issue at the beginning of the hearing, asked about potentially outstanding private treatment records (which were referenced by the Veteran's representative as being unable to be obtained) and explained the concept of service connection.  The actions of the VLJ supplemented the VCAA (Veterans Claims Assistance Act of 2000) and complied with 38 C.F.R. § 3.103(c) (2016).     

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease, including arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

III.  Evidence and Analysis

The Veteran's primary contention has been that a current lumbar disability is the result of in-service back symptomatology and related events.  For example, in his March 2010 claim, the Veteran stated that he "was on profile Nov[ember] 1961 - June 1962 for my back.  We were unloading the supply truck and I slipped on loose gravel and wrenched my back" and that he "was sent to Frankf[u]rt, Germany for possible back surgery, but I decided against the surgery as the odds were not very good."

The Veteran's STRs included a January 1960 enlistment examination Report of Medical History, on which the Veteran denied ever having or having now "swollen or painful joints" and "bone, joint, or other deformity."  The form also contained a notation from a medical professional that the Veteran "sprained back in auto accident in 1958."  An accompanying January 1960 enlistment examination report, however, noted upon clinical evaluation that the Veteran's spine was normal, noted no relevant defects and noted that the Veteran was qualified for enlistment.  As such, a back disability was not noted at entrance and the Veteran is therefore presumed sound with respect to his back pursuant to the presumption of soundness.  See 38 U.S.C.A. § 1111 (West 2014) (stating that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment); 38 C.F.R. § 3.304(b)(1) (2016) (stating that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions").  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that a veteran's disability preexisted service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this case, the evidence of record does not clearly and unmistakably show that the Veteran had a preexisting back disability.  As such, the presumption of soundness has not been rebutted and the Veteran is presumed sound at entry with respect to his back.
Other STRs reflected treatment related to the Veteran's low back.  An October 25, 1961 STR noted a complaint of low back pain, that the Veteran "[h]as had relief by heat in past" and that he "[i]s not engaged in heavy duty."  Upon physical examination, it was noted that there was "[n]ormal configuration of spine.  Some tenderness over lower lumbar area to palpation."  An impression was noted of "[s]imple muscle strain low back" and medication and a heating pad were prescribed.  An October 31, 1961 STR noted that the Veteran "[s]till complains of back ache," that he "[h]as poor posture with slouching forward while standing and sitting" and prescribed back strapping for support, continued medication and the use of a bed board.  A November 1, 1961 STR noted that the Veteran was "much improved today" and stated "[c]ontinue taping back [and] will see about corset."  A November 10, 1961 STR noted that the Veteran "returns [with] low back pain again" and that "pain returns [with] prolonged standing and no support."  It was also noted that "[w]ill make app[ointment] with Ortho[pedic] Clinic in Frankfurt to, if possible, fit this man with a supporting corset."  An April 2, 1962 STR from the Orthopedic Clinic stated "[s]aid to have sprained back in 1958 - has had recurrent backache since [without] radiation - not worse at any time or on Valsalva."  Upon physical examination, full range of motion was noted without tenderness or spasms, straight leg raise was noted as negative and "no reflex, motion or sensory loss" was noted.  X-rays were noted to be negative (a separate x-ray report is not of record).  The Veteran was instructed to start Reglan exercises.  An impression was noted of chronic lumbosacral strain.  

An October 1962 separation examination report noted upon clinical evaluation that the Veteran's spine was normal, noted no relevant defects and noted that the Veteran was qualified for separation.  On an accompanying Report of Medical History form, the Veteran noted that he was in good health and denied ever having or having now "swollen or painful joints" and "bone, joint, or other deformity."  He also denied ever having worn a brace or back support.

Also of record is a December 1982 enlistment examination report for the Army Reserves, which noted upon clinical evaluation that the Veteran's spine was normal, noted no relevant defects and noted that the Veteran was qualified for enlistment.  On an accompanying Report of Medical History form, the Veteran noted that he was in good health and denied ever having or having now swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; and recurrent back pain.  

With respect to post-service treatment records, a June 1983 treatment note from Dr. J.Z. referenced complaint of pain in various locations, to include the lower back, and a diagnosis was noted of bacterial infection.  A subsequent July 1983 treatment note stated "feeling somewhat better - knees [and] shoulder still slight ache," but no reference was made to the back.    

Also of record was a May 1995 examination report from the Arthritis Associates that noted that the Veteran was being evaluated for SSA disability "for evaluation of arthralgias and low back pain."  It was noted that the Veteran "gives a history of joint pain dating back to as early as 1966.  At that time the principle joints involved were...of the hands...Over time other joints have also become symptomatic.  These include the...lower back."  Upon physical examination, full range of motion of the thoracic spine was noted and the report noted "paralumbar muscle spasm and tenderness, particularly on the right side extending the length of the spine."  An accompanying x-ray report for the lumbar spine noted an impression of degenerative joint disease and degenerative disc disease of the lumbar spine and degenerative facet arthropathy.  The examination report noted an impression of "[l]ongstanding low back pain."         

Additionally of record are various records from Dr. D.R.  This included a June 1999 x-ray report of the lumbar spine, which noted an impression of mild degenerative and arthritic changes.  A March 2010 treatment note stated that the Veteran complained of back pain and that he "dates onset of back pain to military event.  He has had some back pain since that time, but this has been more prominent in recent years and again in recent months."  An impression was noted of "[b]ack pain with suspicion of spinal claudication or spinal stenosis" and an MRI was ordered.  An April 2010 MRI report note an impression of "[s]evere spondylosis with developmentally narrow canal, disc bulge and spurring...along with facet arthropathy and ligamentous hypertrophy" and also referenced retrolisthesis and stenosis.  An April 2010 treatment note from Dr. D.R. referenced the results of the MRI and that the Veteran "questions whether results of MRI were indicative of possible injury he received in 1961 while in service."  The treatment note also stated that "MRI of [lumbosacral] spine notes prominent spinal stenosis which is quite multifactorial in etiology."  A May 2010 treatment note referenced two pages of medical records being copied "for my review and to consider comment on status of the back."  The Board notes that as part of the records obtained from Dr. D.R., included were two pages of the Veteran's STRs that contained the October 25, 1961, October 31, 1961, November 1, 1961 and November 11, 1961 STRs that were previously discussed.

Of record is an opinion dated May 2010 from Dr. D.R.  It stated that the Veteran "is a patient under my care who has had chronic, intermittent back pain since 1961."  The previously discussed April 2010 MRI results were referenced and it was noted that "[s]pecific etiology for this spinal stenosis was multifactorial."  STRs were referenced as "indicat[ing] that the [Veteran] was treated for low back pain and indicat[ing] that this area of pain was over lower lumbar region, and did gradually improve."  The opinion also stated that "[t]he etiology for [the Veteran's] present stenosis is multifactorial involving bilateral facet joint hypertrophy, ligamentis hypertrophy, broad annular bulge and developmentally short pedicles" and "[t]hus it is conceivable that his injury in 1961 had some impact in developing his current stenosis though a direct, specific correlation is not straightforward, especially as no imagining studies are available for comparison or to indicate status of back at that time."

Also of record is an opinion dated February 2011 from Dr. D.R.  It noted that the Veteran had been under the provider's care since June 1996 and that "[t]hroughout my association with him this [Veteran] has had the complaint of back pain."  It was further noted that "[n]ot only has this been a persistent complaint throughout the years that he has been my patient but this dates back to an incident in October of 1961 when he was in military service."  It was also noted that the Veteran's "back pain has persisted, even requiring hospitalization in 1967 and 1968 for traction.  He continued to have symptoms and receive chiropractic treatments prior to" receiving treatment in 1996 from Dr. D.R.  The previously discussed April 2010 MRI results were referenced.  The opinion then stated that "[t]he source of these findings were multifactorial involving broad, annular bulge of disc, facet hypertrophy and ligamentous hypertrophy and developmentally short pedicles" and that "[b]ased on this history as well as significant multifactorial findings it is my medical opinion that a significant component of his current back pain is, as likely as not, related to his medical injury sustained in October of 1961." 

The Veteran was afforded a VA examination in January 2012 from Dr. D.L.  Diagnoses were noted of lumbar spinal stenosis and lumbar spondylosis, with a noted date of diagnosis of 2010.  An additional diagnosis of chronic lumbosacral strain was noted with a date of diagnosis of April 2, 1962 (which the Board notes is the same date as the STR referenced above that contained this diagnosis).  The examiner noted a medical history generally consistent with that as previously referenced.  The examiner provided a negative opinion as to direct service connection, indicating that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  A rationale provided stated that "[t]here is a lack of co[n]tinuity in the [claims] file reports to indicate that there is a direct connection with the [Veteran's] current medical symptoms and findings with his claimed in-service injury."

As previously referenced, the Board remanded the Veteran's claim in April 2016, specifically to obtain a "clarification opinion."  In this regard, the remand referenced that the January 2012 VA examination report and opinion did not mention the 1995 x-ray findings that were previously discussed, to include the diagnosis of arthritis.  The Board also noted that that while the January 2012 VA examination report noted a diagnosis of chronic lumbosacral strain and a date of diagnosis of April 1962, "the examiner has failed to explain if the disability...resolved at any time and if so, when or whether this is a current disability."  

A June 2016 VA opinion was subsequently provided by Dr. J.C.  A negative opinion as to direct service connection was provided, specifically that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  It was noted that "[t]his opinion is based on a review of the available medical records."  The opinion continued and provided a thorough review of the evidence of record, which generally was consistent with the records and history discussed above.  The May 1995 examination report from the Arthritis Associates, including the x-ray results, was specifically noted.  The opinion further stated that:

The records show that [the Veteran] has a simple lumbar strain in October 1961 while he was in service.  This injury was treated and it resolved.  He had no complaints of back problems when he separated from service in 1962 and no complaints of back problems when he enlisted in the reserves in 1982.

In 1995, he had x-rays of his lumbar spine that showed degenerative changes.  Additional imaging studies were done in 2010 which showed a progression of these degenerative changes.
      
There are no medical records that show an ongoing concern or complaint of back pain between 1962 and 1995.  There is no nexus that joins the in service injury in October 1961 with the diagnosis of degenerative conditions of the lumbar spine in 1995.

The findings on the imaging studies all show degenerative changes.  There is no indication of an acute or old injury.  These degenerative findings are likely age related.

Also of record are various lay statements from the Veteran, which the Board has considered.  As referenced, the Veteran's primary contention has been that a current lumbar disability is the result of in-service back symptomatology and related events.  

The Veteran has asserted a continuity of symptomatology since service in relation to his back.  In this regard, in a May 2010 statement, he referenced in-service back symptomatology, events and treatment and stated that "my back has continuously given me problems which have increased over the years."  In addition, at the April 2015 Board hearing, the Veteran indicated that he continued to have problems with his back since service.  See April 2015 Board Hearing Transcript, page 8.

The Veteran has also provided lay statements related to receiving various medical treatment related to his back following service.  For example, on a May 2012 VA Form 21-4142 (Authorization and Consent to Release Information to the [VA]), the Veteran noted private treatment from 1966-1972, to include a 1968 hospitalization, from Dr. R.H. and private chiropractic treatment from 1974-1982 (from Gonstead Clinic).  Attempts to obtain records from Dr. R.H. and the private chiropractor (Gonstead Clinic) were unsuccessful.  At the April 2015 Board hearing the VLJ specifically inquired about "any of the medical evidence close in time to 1962" and the Veteran referenced Dr. R.H. and the Veteran's representative stated that "[w]e are not going to get those records."  See April 2015 Board Hearing Transcript, pages 9-10.       
   
Upon review of the evidence of record, the Board concludes that entitlement to service connection is not warranted for a lumbar disability.

With respect to direct service connection, evidence of record indicated that the Veteran has currently been diagnosed with lumbar disabilities, to include lumbar spinal stenosis and lumbar spondylosis as noted in the January 2012 VA examination report.  Evidence, to include STRs, also indicated that the Veteran experienced in-service back symptomatology.  As such, the crucial remaining issue with respect to direct service connection is whether a nexus exists between a current lumbar disability and the Veteran's active service.  

As to this crucial issue, as noted above, of record are two opinions from Dr. D.R.  With respect to the first, dated in May 2010, the Board finds that such is of limited probative value due to the speculative nature of the opinion.  The opinion stated, in part, that "[t]he etiology for [the Veteran's] present stenosis is multifactorial...Thus it is conceivable that his injury in 1961 had some impact in developing his current stenosis though a direct, specific correlation is not straightforward, especially as no imagining studies are available for comparison or to indicate status of back at that time."  This language included in this statement is speculative in nature, which results in the provided opinion being of reduced probative value.  Moreover, while the examiner stated that "as no imagining studies are available for comparison or to indicate status of back at that time," STRs of record included an April 2, 1962 STR from the Orthopedic Clinic related to the Veteran's back that noted that x-rays were negative.  This evidence further reduces the probative value of Dr. D.R.'s May 2010 opinion.  In sum, the Board finds the May 2010 opinion from Dr. D.R. to be of limited probative value.

With respect to the February 2011 opinion from Dr. D.R., this stated that "[t]hroughout my association with him this [Veteran] has had the complaint of back pain.  Not only has this been a persistent complaint throughout the years that he has been my patient but this dates back to an incident in October of 1961 when he was in military service" and that the Veteran's "back pain has persisted."  The opinion further stated that "[b]ased on this history as well as significant multifactorial findings it is my medical opinion that a significant component of his current back pain is, as likely as not, related to his medical injury sustained in October of 1961."   In review, this opinion was premised, at least in part, on the concept that the Veteran had a continuity of symptomatology related to his back since his separation from active service in November 1962.  As will be discussed, the Board finds the Veteran's statements indicating a continuity of back symptomatology since his active service to be not credible.  The February 2011 opinion is therefore based on an inaccurate factual premise and is therefore of no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating that "[a]n opinion based upon an inaccurate factual premise has no probative value").

While the Veteran has reported a continuity of back symptomatology since his active service, in contrast to those statements, as noted above, an October 1962 separation examination report noted upon clinical evaluation that the Veteran's spine was normal, noted no relevant defects and noted that the Veteran was qualified for separation.  Further, on an accompanying Report of Medical History form, the Veteran noted that he was in good health and denied ever having or having now "swollen or painful joints" and "bone, joint, or other deformity."  These statements indicated that the Veteran was not experiencing back symptomatology at the time of his separation from active service.  As such, these contemporaneous STRs are in contrast to the Veteran's later statements indicating a continuity of back symptomatology since his active service.  The Board finds the contemporaneous STRs to be more probative as to whether back symptoms existed at that time than the later reports by the Veteran.  As the Veteran's more recent statements are in contrast with the more probative contemporaneous STRs, the Board finds the Veteran's statements indicating a continuity of back symptomatology since his active service to be not credible.  

While the Veteran has also reported receiving medical treatment for his back post service, it appears that the earliest reported treatment for such was in 1966.  While no copies of these records are of record, even assuming that the Veteran did receive medical treatment for his back in 1966, this is approximately four years after the Veteran's separation from active service in 1962.  Such treatment would not alter the findings and reports documented on the October 1962 separation examination report and Report of Medical History form, which indicated that upon separation from active service the Veteran was not experiencing back symptomatology. 

In addition, as noted, a December 1982 enlistment examination report for the Army Reserves noted upon clinical evaluation that the Veteran's spine was normal, noted no relevant defects and noted that the Veteran was qualified for enlistment and on an accompanying Report of Medical History form, the Veteran noted that he was in good health and denied ever having or having now swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; and recurrent back pain.  This evidence is also in contrast to the Veteran's later statements indicating a continuity of back symptomatology since his active service.  Also, a May 1995 examination report from the Arthritis Associates noted that the Veteran "gives a history of joint pain dating back to as early as 1966.  At that time the principle joints involved were...of the hands...Over time other joints have also become symptomatic.  These include the...lower back."  This evidence therefore suggests that the Veteran did not have back pain until at least 1966, which is in contrast to the Veteran's later statements indicating a continuity of back symptomatology since his active service that ended in 1962.  In review, this evidence is inconsistent with the Veteran's other statements indicating a continuity of back symptomatology since his active service and therefore provides further support for the Board's finding that the Veteran's statements indicating a continuity of back symptomatology since his active service are not credible 

With the May 2010 opinion from Dr. D.R. being of limited probative value and the February 2011 opinion from Dr. D.R. being of no probative value for the reasons outlined above, the remaining competent evidence of record addressing direct service connection are the negative January 2012 and June 2016 VA opinions.  The Board finds the June 2016 VA opinion to be the most probative evidence of record.  This opinion noted a thorough review of the evidence of record and stated in part that the Veteran had "a simple lumbar strain in October 1961 while he was in service.  This injury was treated and it resolved" and that "[t]here are no medical records that show an ongoing concern or complaint of back pain between 1962 and 1995.  There is no nexus that joins the in service injury in October 1961 with the diagnosis of degenerative conditions of the lumbar spine in 1995."  The Board notes that while the opinion referenced there being "no medical records that show an ongoing concern or complaint of back pain between 1962 and 1995," the opinion previously referenced a June 1983 record from Dr. J.Z. that noted a complaint of lower back pain.  As such, reading the opinion as a whole, the opinion did consider the June 1983 medical record that noted a complaint of back pain and the opinion was emphasizing a lack of ongoing concern or ongoing complaint of back pain in the available medical records.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (stating that a "medical report must be read as a whole").  The June 2016 VA opinion also stated that "[t]he findings on the imaging studies all show degenerative changes.  There is no indication of an acute or old injury.  These degenerative findings are likely age related."  The Board finds this statement, that the degenerative changes shown on imaging studies are likely age related, to be a valid rationale in support of the negative opinion provided.       

Overall, the June 2016 VA opinion, provided by a doctor, was supported by a valid rationale, as discussed above.  The Board finds this negative opinion to be highly probative and to be the most probative evidence of record as to the issue of whether a lumbar disability is related to the Veteran's active service.  As noted, the Board has found that the February 2011 opinion from Dr. D.R. is of no probative value.  The Board also has found that the May 2010 opinion from Dr. D.R. is of limited probative value.  The Board additionally finds that the June 2016 VA opinion is more probative than Dr. D.R.'s May 2010 opinion because the June 2016 VA opinion was not speculative in nature, as was Dr. D.R.'s May 2010 opinion.

The Board has considered the Veteran's (and his representative's) contentions.  To the extent that the Veteran (or his representative's) statements can be taken to relate a lumbar disability to the Veteran's active service, the Veteran is competent to assert that he has had ongoing pain.  In addition, he is competent to report what he has been told by a medical professional.  As addressed above, the Board has found two positive opinions from Dr. D.R. to be of limited or no probative value.  Here, the Veteran's lay/medical opinion is of no greater value than the opinions upon which they are based.  In addition, the Board finds that the assertion of symptoms since service to be in conflict with the record and not credible.  It does not appear that the Veteran has asserted that any other competent medical professional had stated that such an etiological relationship (a current lumbar disability to the Veteran's active service) existed.  Overall, the Board finds the negative June 2016 VA opinion provided by a doctor to be of significantly more probative value than the Veteran's lay statements as to the issue of whether a lumbar disability is related to the his active service.

In addition, with respect to the presumption regarding chronic diseases, while arthritis is listed as a qualifying chronic disease, there is no indication that arthritis manifested during service or within one year of the Veteran's separation from active service in November 1962.  The earliest medical evidence of record identifying arthritis is a May 1995 examination report from the Arthritis Associates that included x-ray findings, which is over 30 years after the Veteran's separation from active service.  As noted above, STRs of record included an April 2, 1962 STR from the Orthopedic Clinic related to the Veteran's back that noted that x-rays were negative.  In addition, the October 1962 separation examination report and Report of Medical History form indicated that upon separation from active service the Veteran was not experiencing back symptomatology and that his spine was clinically normal.  In short, there is no indication that arthritis manifested during service or within one year of the Veteran's separation from active service in November 1962.  Stated differently, arthritis was not noted during service or within one year of separation.  In addition, nothing suggests that the Veteran had characteristic manifestations of the disease processes during such time frame.  The Board acknowledges that STRs documented low back symptomatology and that the April 2, 1962 STR noted an impression of chronic lumbosacral strain.  The Board notes, however, that 38 C.F.R. § 3.303(b) (2016) states, discussing the presumption regarding chronic diseases, that:

This rule does not mean that any manifestation of joint pain...in service will permit service connection of arthritis...first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'Chronic.'

As such, that the Veteran had joint (back) pain in service and that an STR noted an impression of chronic lumbosacral strain is not sufficient for entitlement to service connection under this presumption.  Manifestations sufficient to identify the disease entity are required, but as previously discussed, such were not shown by the evidence of record.  Based on the preceding, entitlement to service connection for a lumbar disability is not warranted on the basis of a chronic disease in service or on the basis of the presumption related to chronic diseases.
       
In sum, the Board finds that a lumbar disability is not related to the Veteran's active service and arthritis was not manifest during active service or within one year of separation from active service.  As such, the Board concludes that a lumbar disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  The criteria for entitlement to service connection for a lumbar disability have therefore not been met and the Veteran's claim must be denied.




ORDER

Entitlement to service connection for a lumbar disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


